U.S.SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM F-X APPOINTMENT OF AGENT FOR SERVICE OF PROCESS AND UNDERTAKING A. Name of issuer or person filing ("Filer"): Pinetree Capital Ltd. B. This is [check one]: x an original filing for the Filer o an amended filing for the Filer Check the following box if you are filing the FormF-X in paper in accordance with RegulationS-T Rule101(b)(9)o C. Identify the filing in conjunction with which this form is being filed: Name of Registrant: Pinetree Capital Ltd. Form type: Form CB File Number (ifknown): 005-87590 Filed by: Pinetree Capital Ltd. Date Filed (iffiled concurrently, so indicate): August 19, 2013(filed concurrently) D. Filer is incorporated or organized under the laws of Canada and has its principal place of business at 130 King Street West, Suite 2500, Toronto, OntarioM5X 2A2 Telephone: (416)941-9600. E. Filer designates and appoints DL Services,Inc., 701Fifth Avenue, Suite6100, Seattle, Washington98104; telephone (206)903-8800as the agent of the Filer upon whom may be served any process, pleadings, subpoenas, or other papersin: (a) any investigation or administrative proceeding conducted by the Commission;and (b) any civil suit or action brought against the Filer or to which the Filer has been joined as defendant or respondent, in any appropriate court in any place subject to the jurisdiction of any state or of the UnitedStates or of any of its territories or possessions or of the District of Columbia, where the investigation, proceeding or cause of action arises out of or relates to or concerns: (i)any offering made or purported to be made in connection with the securities registered or qualified by the Filer on Form CB on August 19, 2013, or any purchases or sales of any security in connection therewith; (ii) the securities in relation to which the obligation to file an annual report on Form 40-F arises, or any purchases or sales of such securities; (iii) any tender offer for the securities of a Canadian issuer with respect to which filings are made by the Filer with the Commission on Schedule 13E-4F, 14D-1F or 14D-9F; or (iv) the securities in relation to which the Filer acts as trustee pursuant to Rule 10a-5 under the Trust Indenture Act of 1939. The Filer stipulates and agrees that any such civil suit or action or administrative proceeding may be commenced by the service of process upon, and that service of an administrative subpoena shall be effected by service upon such agent for service of process, and that service as aforesaid shall be taken and held in all courts and administrative tribunals to be valid and binding as if personal service thereof had been made. F. The Filer stipulates and agrees to appoint a successor agent for service of process and file an amended FormF-X if the Filer discharges the Agent or the Agent is unwilling or unable to accept service on behalf of the Filer at any time until six years have elapsed from the date the Filer has ceased reporting under the Exchange Act. The Filer further undertakes to advise the Commission promptly of any change to the Agent's name or address during the applicable period by amendment of this Form, referencing the file number of the relevant form in conjunction with which the amendment is beingfiled. G. The Filer undertakes to make available, in person or by telephone, representatives to respond to inquiries made by the Commission staff, and to furnish promptly, when requested to do so by the Commission staff, information relating to the forms, schedules, and offering statements described in General InstructionsI.(a), I.(b), I.(c), I.(d) andI.(f) of this Form, as applicable; the securities to which such forms, schedules and offering statements relate, and the transaction in such securities. The Filer certifies that it has duly caused this power of attorney, consent, stipulation and agreement to be signed on its behalf by the undersigned, thereto duly authorized, in Toronto, Ontario, Canada. PINETREE CAPITAL LTD. By: /s/ Richard Patricio Name: Richard Patricio Title: Vice President, Legal and Corporate Affairs Dated: August 19, 2013 This statement has been signed by the following person in the capacity and on the date indicated: DL SERVICES, INC. (Agent for Service) By: /s/ Sheri L. Berndt-Smith Name: Sheri L. Berndt-Smith Title: Vice President Dated: August 19, 2013
